


October 1, 2012


Dear Dean:


It is with pleasure that I hereby confirm our employment offer for you to serve
as our Interim Chief Financial Officer (CFO), reporting to the President and
Chief Executive Officer, while we conduct a search for a permanent CFO. You will
retain the role of Vice President, Corporate Secretary during the period you
serve as Interim CFO. Upon completion of your service as the Interim CFO, you
will continue to primarily serve as the Vice President, Corporate Secretary. As
the Vice President, Corporate Secretary you will prospectively report directly
to the Non-Executive Chairman of the Board with dotted line reporting to the
Vice President, General Counsel.


Your effective date in the role of Interim CFO is October 1, 2012. Your salary
as the Interim CFO will be increased using the annualized rate of $517,500, and
will be prorated for the number of months you serve in the Interim CFO role.
This additional salary will be paid semi-monthly. Applicable payroll deductions
as required by State and Federal law will be withheld from your paycheck, along
with any voluntary deductions that you authorize. At the end of the full month
of completion of the Interim CFO role your salary will revert to that of your
role as Vice President, Corporate Secretary ($256,500), subject to annual review
for 2013.


You will be eligible for both a 2012 performance bonus as Vice President,
Corporate Secretary ($76,950 at target) as well as a bonus for the Interim CFO
role in 2012. The 2012 bonus for the Interim CFO role is guaranteed $97,031.
Bonuses are paid in February following the respective bonus year period. Any
award above the 100% potential is at the discretion of the Board of Directors
and you must be employed on December 31, 2012 to receive any portion of this
bonus.


In addition, on November 1, 2012 you will be granted stock awards (stock options
and restricted stock units) having a combined grant date fair value of $256,500
as determined in accordance with Company practices. The grant price will be
determined according to Stryker's stock plans, which require the grant price to
be the closing price on the day prior to the grant date. The stock options will
have a ten year term and vest 20% of the underlying shares on each of the first
five anniversary dates of the date of grant. The vesting schedule for the RSUs
is one-third of the underlying shares each February 21 for the next three years.
You will be eligible for stock awards in future years based on the Vice
President, Corporate Secretary role.


The incremental compensation described herein applies only to your period of
service as Interim CFO and we will review your compensation should the interim
period extend beyond 2012.


Other provisions of your employment relationship will continue in effect,
meaning that you agree to continue to abide by the guidelines set forth in
Stryker's Employee Handbook and the terms of the Stryker Confidentiality,
Intellectual Property, Non-Competition and Non-Solicitation Agreement. You also
acknowledge that you are aware of Stryker's at-will employment relationship with
you.


Congratulations Dean. To accept this offer, please sign this letter on the space
provided below and return it to me by October 2, 2012.


Sincerely,


/s/ WILLIAM U. PARFET
William U. Parfet
Non-Executive Chairman of the Board



I accept this assignment as Interim CFO for Stryker and agree to the terms and
conditions outlined in this letter:


/s/ DEAN H. BERGY
Dean H. Bergy
October 2, 2012



